Citation Nr: 1135570	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-24 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.	Entitlement to service connection for a right knee disability, to include as a residual of an in-service fracture.

2.	Entitlement to service connection for a right ankle disability, to include as a residual of an in-service fracture.

3.	Entitlement to service connection for a lumbar spine disability.

4.	Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 2, 1979 and from August 6, 1979 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Board hearing at the RO in Denver, Colorado in March 2011.  This transcript has been associated with the file.

The Board notes that in the Veteran's original March 2007 claim, he raised the issue of service connection for a bilateral hearing loss disability.  The Veteran was granted service connection for a bilateral hearing loss disability in the October 2007 rating decision.  However, in a November 2007 notice of disagreement, the Veteran indicated he believed his rating should be higher.  A statement of the case on this claim was issued in July 2008.  However, the Veteran clarified on his August 2008 appeal, VA Form 9, that he was only appealing the denials of entitlement to service connection.  As such, the only issues before the Board are listed above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board observes that not all of the Veteran's service treatment records are associated with the claims file.  It appears that some records may have been maintained at the Records Management Center (RMC) and some were with the National Personnel Record Center (NPRC).  

The RO has attempted to obtain the Veteran's service treatment records, however the Board finds that another attempt should be made.  In a June 2007 formal finding of unavailability the RO determined the RMC did not have the Veteran's service treatment records.  However, in reviewing the March 2007 request to the RMC it is noted the Veteran's periods of service were not split up to show that he served from August 23, 1966 to August 2, 1979 AND from August 6, 1979 to May 31, 1993, with a 4 day break in service in August 1979.  Likewise, it is unclear if the NPRC was made aware of this distinction.  As such, the RMC and NPRC, or any additional source, should be contacted to determine if there are outstanding service treatment records.

At the March 2011 Board hearing the Veteran testified that he had been hospitalized with a right leg fracture, beginning in August 1972.  The Veteran did not testify which hospital he was treated at, but the Board notes an August 1972 Statement of Medical Examination recorded the Veteran as being treated at the US Army Hospital in Fort Carson, Colorado.  The Veteran also testified he was treated for a back injury in the early 1980's at Landstuhl Hospital in Germany.  

As discussed above, the Board acknowledges multiple attempts have been made to retrieve the Veteran's service treatment records, however it appears the RO did not request in-patient clinical records or hospital records from either the US Army Hospital in Fort Carson, or the Landstuhl Hospital where the Veteran alleges he was hospitalized.

Given that hospitalization or clinical medical records are sometimes filed under the name of the facility, and not the name of the veteran, the Board observes there is a chance that records related to the Veteran's treatment for his right leg and back injuries are still available at the NPRC, under a listing for the hospital at Fort Carson and Landstuhl Hospital.  As such, on remand, the Agency of Original Jurisdiction (AOJ) should further request from either the NPRC or other appropriate source, records related to the Veteran's treatment at the hospital at Fort Carson and Landstuhl Hospital.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC, or other appropriate source, and request that the search for any additional service treatment records, personnel records, and sick call reports be completed.  It should be noted that the Veteran's periods of service ran from August 23, 1966 to August 2, 1979 AND from August 6, 1979 to May 31, 1993.  If no records are available, this should be indicated in written response to the request.  

2.	Contact the RMC, or other appropriate source, and request that the search for any additional service treatment records, personnel records, and sick call reports be completed.  It should be noted that the Veteran's periods of service ran from August 23, 1966 to August 2, 1979 AND from August 6, 1979 to May 31, 1993.  If no records are available, this should be indicated in written response to the request.  

3.	Send notice to the Veteran requesting information on which hospitals he was treated at in-service.  Inform him there is already evidence of treatment at the US Army Hospital in Fort Carson as well as at Landstuhl Hospital in Germany.

4.	After allowing 45 days for the Veteran to submit information on which hospitals he was treated at, the AOJ should request from the NPRC in St. Louis, Missouri, or other appropriate source, the following records:

      a) Any records of the Veteran's treatment at the US Army Hospital in Fort Carson to include both inpatient and outpatient treatment records, for the period of August 1972 to August 1979,  
      
      b) Any records of the Veteran's treatment at the Landstuhl Hospital, to include both inpatient and outpatient treatment records, for the period of January 1980 to December 1989, and 
      
      c) Inpatient and outpatient treatment records from any additional hospital the Veteran identifies he was treated at.

It should be noted that the Veteran's clinical records may be filed at the NPRC under the name of the facility, and not the Veteran.  If no records are available, this should be indicated in written response to the request.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

5.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


